 MARY ANNE BAKERIESWilber J. Allingham,d/b/aMary AnneBakeriesandBakery and ConfectioneryWorkers International Union of America,Ind., Local No. 26.Case 27-CA-1874April 28, 1967DECISION AND ORDEROn May 26, 1966, Trial Examiner David F. Doyleissued his Decision in the above-entitled proceeding,finding that the Respondent had not engaged in theunfair labor practices alleged in the complaint andrecommending that the complaint be dismissed in itsentirety,assetforth in the attached TrialExaminer'sDecision.Thereafter, theGeneralCounsel filed exceptions to the conduct of thehearing and to the Decision together with asupporting brief. The Respondent filed a brief insupport of the Trial Examiner's Decision.The National Labor Relations Board has reviewedthe rulings of the Trial Examiner made at thehearing and finds that no prejudicial error, whichwouldwarrantaremand of the case,' wascommitted. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrialExaminer only to the extent consistentherewith.1.The Trial Examiner dismissed the complaint inits entirety. His findings rest in large part upon hiscredibility resolutions, to which the General Counselhas excepted. It is the Board's well- establi shedpolicy not to overrule a Trial Examiner's credibilitydeterminationsunlessthe clear preponderance of allrelevant evidence convinces us that his resolutionswere incorrect.2 While the evidence adduced by theGeneral Counsel strongly suggests merit in theallegations of unlawful interrogation, threats, andthe granting of wage increases to influence votes inthe representation election, we nonetheless findsuch evidence insufficient to establish a violation ofSection 8(a)(1) of the National Labor Relations Act,as amended, in view of the Trial Examiner'scredibility resolutions.However, in adopting theTrial Examiner's dismissal of the complaint herein,we do not adopt any part of his Decision dealing withmatters relating to the Union's majority status.'The General Counsel asserts that the TrialExaminerimproperlyinterferedwith the presentation of the GeneralCounsel's case,and requestsa trialdenovobefore a differentTrial Examinershould theBoard find thatthe presentrecord doesnot support the violationsalleged in the complaint.While theTrialExaminer'squestions and commentsprematurely andexcessivelyinterruptedthe General Counsel's presentation, andthe Trial Examiner's conductof the hearing is fairly subject tocriticism, we find,nevertheless,that theGeneral Counsel was notprecludedfrom presentingevidence and concludethat a new trialis not warranted.2Standard Dry Wall Products, Inc.,91 NLRB 544, 545, enfd.188 F.2d 362 (C.A. 3).2072.The Trial Examiner found that the GeneralCounseldeniedRespondentAllinghamaconstitutional right to the assistance of counsel bydirectly obtaining Allingham's affidavit during theinvestigationof the charges herein. Citing theSupreme Court's decision inEscobedo v. Illinois3asprecedent for such holding, the Trial Examiner alsoconcluded that the right of a Respondent to theassistance of counsel during investigation of chargesunder the National Labor Relations Act is requiredby Section 6(a) and Section 12 of the AdministrativeProcedure Act.4In theEscobedocase, law enforcement officialstook a defendant into custody and interrogated him,in a police station for the purpose of obtaining aconfession in a criminal proceeding. The police didnot effectively advise him of his right to remainsilent or of his right to consult with his attorney.When the defendant denied the accusation, thepolicehandcuffed him and took him into aninterrogation room where, while handcuffed andstanding, he was questioned for 4 hours until heconfessed.During this interrogation, the policedenied the defendant's request to speak to hisattorney, and they prevented his retained attorney,who had come to the police station, from consultingwith him. The Supreme Court held that thestatements thusmade by the defendant wereconstitutionallyinadmissible.InMirandav.Arizona,5theSupreme Court further exploredconcepts of "criminal jurisprudence" relating to theapplicationofthe"privilegeagainstself-incrimination to in-custody interrogation. . . ."SNeedless to say, there is no "custodialinterrogation" under the National Labor RelationsAct such as was involved inEscobedoandMiranda.Unfair labor practice preceedings before the Boardare not criminal proceedings, and we affirm ourrecent holding7 thatEscobedois inapposite to Boardprocedures. The Trial Examiner therefore erred inholdingotherwise respecting the precomplaintinvestigation of unfair labor practice charges in thepresent case, and his reliance on the AdministrativeProcedureAct is also without merit in thisconnection.Section 6(a)8 of the AdministrativeProcedureActdoesnotapply to voluntarystatements during the investigation of charges,9 andwe thus reject the Trial Examiner's finding thatquestioningofAllinghamconcerningsuch3 378 U.S. 478."Administrative Procedure Act, 5 U.S.C. 1001, et seq.5 384 U.S. 436.6Miranda v. Arizona, supra,p. 441.7Crown Imports Co., Inc.,163 NLRB 24.3That section provides: "Any personcompelledto appear inperson before any agency or representative thereof shall beaccorded the right to be accompanied, represented, and advisedby counsel." [Emphasis supplied.]Attorney General's Manual on the Administrative ProcedureAct, pp. 61-62 (Dept. of Justice, 1947);Cooper v.U.S., 233 F.2d821, 825 (C.A. 8,1956), cert. denied 352 U.S. 837: Suess v. Pugh,245 F.Supp. 661.164 NLRB No. 30 208DECISIONSOF NATIONALLABOR RELATIONS BOARDstatementswasmisuse of rule 43(b) or thatconstitutional rights" of Allingham were otherwisesubverted or violated.The Trial Examiner stated in his Decision that theAllinghamincidentisnot"anisolatedhappenstance" but is representative of "a nation-wide practice" of the General Counsel to bypasscounsel. He also charged that "for many years" ithas been "a favorite tactic of the young advocates intheGeneral Counsel's office" to "mis-use Rule43(b)" as "a formidable legal weapon" by "forc [ing]an accused to confirm" such statements under oathpurportedly in further violation of constitutionalrights.Althoughwe have rejected the TrialExaminer's views respecting the applicability ofEscobedoin these proceedings,itisnoted thatAllingham's affidavit was not used under rule 43(b)either as evidence or for impeachment purposes inthis case.We also point out that this record whollylacks support for the Trial Examiner's commentsconcerning a purported "nation-wide practice" anda general misuse of rule 43(b) by "the youngadvocates" in the General Counsel's office. We areconstrained to mention these matters because ofunwarranted aspersions by the Trial Examiner uponthe General Counsel. A Trial Examiner's Decision isnot an appropriate vehicle for gratuitous personaldiatribes, and there is no justification in this recordfor the gratuitous attack directed by the TrialExaminer at the General Counsel's representative inthis case, young regional attorneys generally, andthe General Counsel personally.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEDAVID F. DOYLE, Trial Examiner: This proceeding,brought under Section 10(b) of the Act, was heard atDenver, Colorado, on November 16 and 17, 1965, pursuantto due notice to all parties.' The complaint in substancealleged that the Company violated Section 8(a)(1) of theAct by certain conduct which will be more fully describedhereinafter. The Company duly filed its answer denyingthe commission of unfair labor practices. At the hearing,allpartieswere represented by counsel, who wereafforded full opportunity to be heard, to examine andcross-examine witnesses, to introduce evidence bearing on'In this report, the Respondent is referred to as theRespondent, the Company, or by his name, Allingham; Bakeryand ConfectioneryWorkers InternationalUnion of America, Ind.,Local No. 26, as the Union; the General Counsel of the Board andhis representatives at the hearing, as the General Counsel; theNational Labor Relations Board, as the Board; and the LaborManagement RelationsAct, as amended, as the Act.the issues, to argue the issues orally upon the record andto file briefs and proposed findings.Upon the entire record of the case and upon myobservation of the witnesses, I make the following:FINDINGS OF FACTI.THE BUSINESSOPERATIONS OF THE COMPANYIt isundisputed that the Company is the individualproprietorship ofWilber J. Allingham,2 doing businessunder the trade name and style of Mary Anne Bakeries.The Company, for sometime past, has maintained itsprincipal office, plant, and place of business at 25Broadway, Denver, Colorado, and has been engaged in thebusiness of manufacturing, selling, and distributing itsbakery products. In the course of its business, theCompany annually sells and distributes products valued atmore than $50,000 to Denver Drygoods Company and theMay Department Stores Company, d/b/a May-DMFCompany, each of which enterprises operates retaildepartment stores having gross annual revenue of morethan $500,000 at each said store, and each of whichenterprises annually receives goods and materials valuedat more than $50,000 directly from points outside the Stateof Colorado. In the conduct of its business during the pastyear, the Company received goods andmaterialsvalued atapproximately $5,000 from points outside the State ofColorado.It is found that the Company is now, andat all timesmaterial has been, an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.II.THE LABOR ORGANIZATIONIt is undisputed and I find that the Union is, and at alltimes material herein has been, a labor organization withinthe meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Undisputed Facts Comprising Background; the UnionOrganizational Campaign; the Election; the Filing ofObjections to the Conduct of Election by the UnionIt isundisputed that in the latter part of June, the Union,by one of its officers, John D. Nelson, initiated a campaignto unionize the employees of the Company's bakery inDenver, Colorado, exclusive of office clericals, bakerysales clerks, and supervisors. In the late weeks of June,Nelson obtained written authorization cards from nineemployees designating the Union as their collective-bargaining representative.It isundisputed that the Union did not make a request ordemand upon the employer for collective bargaining;instead on June 29, the Union filed a petition with theRegional Office (Denver) requesting certification as thecollective-bargainingrepresentative of the Company'semployeesin a unitof production employees.Thereafter, theRegionalDirectorrequested theemployer to furnish the names of all employees in theThe complaint dated September 2, 1965, was based on chargesfiled by the Union on July 22, and amended on August 31. Alldates in this Decision are in the year 1965, unless specifiedotherwise.2The formal papers spell Respondent's name as Wilbur J.Allingham, but the correct spelling is Wilber J. Allingham. Alldocuments are amended to show correct spelling. MARY ANNEBAKERIESappropriateunit,who were employed during the weekending June 29. The Company, on July 6, furnished such alist showing the termination dates of 4 employees who hadleftemployment during June, but there remained thenames of 19 persons eligible to vote.On July 6,an agreementfor consent election wasentered into by representatives of the Company, theUnion,and an agentof the Board named Hjelle; it wasapproved by the Regional Director. The election was setby agreement for July 14. On that date, the election washeld and 11 voters cast their ballots against the Union,while 3 votes were cast in favor of the Union. There wereno challenged ballots. The Union filed timely objections toconduct affecting the election and on August 30, Clyde F.Waers, Regional Director, Region 27 (Denver, Colorado),filed hisRegionalDirector's report on objections, whichfound that the Company had given certain wageincreasesduring the period immediately preceding the election, andfor that reason, he set the election aside. Thereafter, theinstantcomplaintissued.The issues presented forresolution are:(1)Whether the Company engaged in interrogation,threats, and the granting of pay increases to employees, inorder to influence employees in the election, therebyviolating Section 8(a)(1) of the Act.(2)Whether the Union represented a majority of theCompany's employees in an appropriate unit for collectivebargaining,and a-bargainingorder is the appropriateremedy in view of the facts found in this case.The General Counsel takes_ the affirmativeposition ontheseissues,and counsel-for the Company the negative.B. Alleged Interrogation and ThreatsTo support the allegations of the complaint, the GeneralCounsel called aswitnessesseveral of the employees. Ingeneral,these witnesses were not satisfactory, becausethey seemed to exhibit vagueness and uncertainty as tovital portions of their testimony.1.Alleged threat to Employee HarveyLeonard Vaughn testified that he was employed as abaker helper. He first heard about the Union "sometime inJune" from another employee. The General Counsel thenasked Vaughn if he had overhearda conversationbetweenAllingham, the Respondent, and employee Alvin Harvey,"some timeduring thelast partof June or the early part ofJuly." As to the conversation, Vaughn testified as follows:A. Yes, Mr. Allinghamwas talking,Al and he said,"I heard youwere getting a union up," and Al said,"It is nothing to me," and he says we wasin the unionpropositioned and that's when Al told him. Then hequestioned Alvin and he said Alvin and them says,"Oh, well, why don't you go-you go borrow money.Why don't you go down to the union and borrowmoney." That's all I heard.When Vaughn was asked if this conversation occurredduring theunion campaignor afterwards he replied, "Ithink it was before theunion campaignifI'm notmistaken."On cross-examination,Vaughn said thisconversation took place beforeNelson,theunionrepresentative, started thecampaignfor the Union.Finally, Vaughn testified that Allinghamsaid,"If you wentthe Union, you go borrow money from them."Alvin Harvey was calledas a witnessby the GeneralCounsel.Harvey testified that hesignedaunionauthorizationcard for Nelsonat his(Harvey's) home. It is209noteworthy that Harvey, in the course of his testimony,was not askedany questionsconcerning the conversationwith Allingham, which Vaughn related. Allingham deniedthat any such conversation occurred. In the absence ofcorroboration by other witnesses, I cannot accept thisjumbled testimony of Vaughn which I deemunreliable.2.Alleged interrogation of HerbertPeter L. Herbert testified that he was employed by theCompany as a bakery andoven man andthat he helped outin thetrainingof new employees when they came on thejob. His work shift began at 6:30 in theevening and endedat 2:30 in themorning.He was under the supervision ofRobert Gendill. Gendill gave him some orders, but onoccasions, Allingham called him during the evening andgavehim additionalinstructions.Herbert is employed onFriday, Saturday, and Sundayeveningsonly. Thiswitnesswas questionedon directexaminationas to a phone callfrom Allingham to the witness on June 27. He said he didnot remember any phone call from Allingham to himself onthat date. The witness then testified that on thenext night,June 28, Allingham phoned him at the bakery and said hewas coming down to see the witness and employees, Smithand Jackson. Allingham came to the bakery and called thethree employees to the office. There, he told them that hehad heard that they wanted a raise. He said that "thingsweren't too good ... the business had been off .... but heagreed to give us a little raise, if we would accept theraise." The three employees agreed to accept the raise.Herbert testified that the employees had not asked for thisraise.The directexaminationthen went back to thesubject of the alleged phone call from Allingham to thewitness onJune27. The witness was asked if Allinghamhad mentioned the Union in this phone conversation. Thewitnessreplied, "I think he asked me something about it,what did I think about it, what do I think about it, is aboutall."The General Counsel then confronted the witnesswith an affidavit which he hadgiven to anagent of theBoard for the purpose of refreshing his memory. Thewitness again replied,with regard to thatconversation,"I'm not quite surewhat went on." "I thought hementioned somethingabout the Union, but Iam not sure."This testimony of Herbert's, I cannot accept asthe basisfor any finding. Herbert,as a witness,seemed unsure andvague, and his self-contradictions render his testimonyvalueless.In view of Allingham's testimonyon this point,which I credit, I find that Herbert wasnot interrogatedabout the Union by Allingham.This testimony had an additional purpose. By it, theGeneral Counsel had hoped to establish knowledge on thepart of Allingham, as of June 27, that the Union had begunorganizinghis employees. As the testimony illustrates, thiseffort wasin vain.3.Alleged interrogation of BeatyJames Beaty,called as a witness by the GeneralCounsel,testified that he was employed at the Companyas a mixer.The witness testified that he quit on June 30, atwhich time he had a conversation with Allingham, butwhen asked to give the conversation,the witness replied,"Well, I don't remember all of it, the most of it was justpersonal-between him and I." -A`s ced-to give his westrecollection,Beaty said,"Well, he asked me somethingabout signing a union card, and I told him I did. And hesaid something else-`I didn't think you was that kind of aperson.' I imagine in a flair of anger but I don't know what 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe meant by it. And then awhile later, he came back and,oh, he said he wasn't paying me my salary which was$125.00 a week plus a life insurance policy which he paidhalf of, which I imagine he said in anger."An objection and ruling interrupted at this point, thenthe witness continued, "Well, he came back later and Itold him just to give me the days' pay that I had comingand we would call it quits. And he said, `Okay, you tell Bobto get somebody else to replace you.' So I did and I workedthe rest of the day and that was all."On cross-examination, Beaty admitted that a few daysprior to this conversation with Allingham, he had heardthat Gendill, the foreman, was going to change his workhours from the day shift to the night shift. He had a nightjob working at another bakery, so he did not like thisrumored change in working hours. When he engaged inthe conversation with Allingham, he was angry because ofthe rumored change in his hours, and voluntarily quit. Noone in management had told him that his hours were to bechanged. A few weeks later, Allingham phoned Beaty andoffered him his old job, and a week or so later, Beaty calledAllingham and accepted the job. He was employed byAllingham at the time he testified.Allingham testified in his own behalf. He deniedcategorically having a conversation with any employee inwhich he talked about the Union. He explained that he diddiscuss his life insurance policy with Beaty at the timeBeaty quit. Allingham testified that, in this conversation,he pointed out to Beaty that if he quit he would then losethe benefit of the life insurance policy. Allingham deniedthat the discussion about Beaty's quitting and theinsurance policy had anything whatever to do with theUnion.It is undisputed that Beaty's service with the Companywas ended by his voluntary quitting on June 30, and thathe was not an employee eligible to vote in the electionwhich was held thereafter. The General Counsel made noclaim that Beaty's quitting was a violation of the Act.Upon a consideration of all the evidence in the case, andthe testimony of Allingham, I find that the evidence isinsufficient to establish that Alhngham interrogated Beatyas alleged in the complaint.C. The Increases in Wages Given to EmployeesIt is undisputed that certain raises in pay were given tocertain employees. The General Counsel contends thatthese raises were given to influence the employees' votesin the election, while the Respondent contends that theseincreases were given for valid economic reasons.1.Theraiseto HarveyAlvin Harvey testified that his employment with theCompanywas hisfirst job aftergraduatingfrom highschool. In the course of his employment, Baird,a foremanfor the Company, urged Harveyto enroll atEmily GriffithOpportunity School, conducted by the Denver publicschools,in a courseon bakerysanitation.Baird toldHarvey that if he would take the course and receive hisdiploma, that the Company wouldgivehim a raise. Harveycompleted the coursein lateMay, and thereafter remindedBairdof his promiseto raisehis pay.Duringthe weeklypay periodbeginningJune 30, Harveywas given anincreaseof 10 cents per hour to $2.10 per hour. There wasno testimony contrary to this of Harvey.2.Theraiseto Herbert, Jackson, and SmithIt was undisputed that the Company gave a 10-cent-per-hour raise to employees Peter Herbert, Gerald Jackson,and Paul E. Smith during the payroll period beginningJune 23.Allingham testified that thesemen wereemployed on the night shift and that the Company alsoemployed a moonlighting employee by the name of SamWeddle. Allingham said that this raise was given to thesemen when Baird, the then foreman, reported to him thatthere was dissatisfactionamongthese three night workersbecause Sam Weddle, who was helping out part time, wasibeing paid $2.50 an hour, which was the same as PeterHerbert received and more than Jackson or Paul Smithreceived. These three night workers had also complainedtoBaird that they should receive more pay than dayworkers; that there should be a night -time differential. Hesent for these three men on June 28, and told them thatbusiness had not been going particularly well, but that hewould give each of them a 10-cent-per-hour pay increase.Herbert's testimony as to the raise has been reviewedpreviously. Gerald E. Jackson,as a witnessfor the GeneralCounsel, said on direct examination that this raise wasgiven as related by Herbert, but on cross-examination, hesaid that Sam Weddle, a new part-time man on the nightshift, had been bragging that he was making more than thewitness, so three senior employees complained to Bairdabout this. Allingham then called the men into the office,showed the books to them so that they could see what SamWeddle was being paid, and then offered them the raise.Paul E. Smith, the third employee involved in thisincident, did not testify.3.Theraiseto LaPointAllingham also testified that he gave a raise of 20 centsan hour to Raymond LaPoint in the pay period beginningJuly 6.Allingham testified that on that date LaPointthreatened to quit unless he received a raise immediately,and on that date LaPoint was the only deliveryman thattheCompany had, the second deliveryman was onvacation.Since it was necessary to distribute theCompany's products, Allingham had no alternative but togive LaPoint his demanded raise. There was no testimonycontrary to this of Allingham. LaPoint did not testify.4.Theraise to JonesAllingham also testified that he gave an increase ofapproximately 10 cents per hour to employee Bobby Jones.Thisraise was given in the pay period beginningJuly 27.Jones did not testify. Allingham said that Jones had askedfor a raise because he was being harassed by a multiplicityof creditors, and his pay was garnisheed by six creditors.These attachments of his pay cut down Jones' take-homepay, so that Allingham was continually helping him out bypaying some obligations and taking it out of his pay. In thisinstance, he advanced $50 as a loan to Jones to pay thegarnishees, and gave Jones a raise so that Jones couldrepay the loan; otherwise, Jones would have been nobetter off. It should be noticed that this raise to Jonesoccurred some 2 weeks after the election, which was heldon July 14.D. Knowledgeof theCompanyasto theStart of theUnion's Organizational CampaignThe testimony in relation to the above-alleged unfairlabor practices must be considered in relation to two MARY ANNEBAKERIES211specific dates. One is the date on which the Company firstlearned of the Union's organizationalcampaign. As notedpreviously, the General Counsel labored with witnessHerbert to place this date as June 27, as supposedlyevidenced by the conversation between Allingham andHerbert on that date. That effort, I deem a completefailure.However, the petition of the Union was filed onJune 29, and if mailed promptly, would have been receivedin the ordinary course of business on June 30. Counsel forthe Company,in a statementin open court, said it wasreceived by the Company on that date.The second date is the date of the election, July 14.E. Alleged Majority Status of the UnionAt the hearing, the General Counsel contended that theUnion had a majoritystatus inthe unit of production andmaintenanceemployees as of June 28. In support of thatcontention,he put into evidence the signed authorizationcards of nine employees; the first of these were signed onJune 23, and the last on June 28.3It isundisputed that on July 6, Allingham and hiscounsel Maley, for the Company, met with John D. Nelson,businessagentfor the Union, and Douglas R. Hjelle, a fieldexaminerfor the Board, at the offices of the Board inDenver, Colorado, and in the course of a conference,executedan agreementfor consent election. On this date,pursuant to a request of the Regional Director, theCompany supplied to this conferencea listof employeeson the payroll. The representatives of the parties checkedover the payroll and agreed that there were 17 eligiblevoters.4The eligible voters are listed as:Burr BairdRaymond LaPointEileen ChadwickEd MorikawaRuth EvansTheodore PateRobert GendillPaul SmithAlvin HarveyEd SchaeferOdell HaynesThomas TylerPeter HerbertLeonard VaughnGerald JacksonHenry WieseBobby JonesIt should be noted in connection with this exhibit thatthe names of the following employees are written on thelist,but crossed out, and after thename,the date ofterminationof service with the Company. The names anddates are:Jim Beaty6/30Jim Chambers6/23Michael Duran6/26Daniel A. Jones6/25Sam WeddleTerminatedIt should also be notedin connectionwith this eligibilitylist that the names of eligible employees to the number of14 have a check mark in redand acheck mark in greenoppositethe namesof the eligible voters, who actuallyvoted in the election. The employees who were eligible,but not voting were:Ed MorikawaEd SchaeferThomas TylerAt the hearing, when the Trial Examiner suggested thatcounsel stipulate that at the conference on July 6, Maley,for the Company, Nelson, for the Union, and Hjelle for theBoard, had agreedon aneligibility list for the election, theGeneral Counsel refused to join in such a stipulation. Hemade no claim that the Board's representative Hjelle, atthe conference, had made a mistake, or been the victim ofa misrepresentation, or fraud, but he insisted that he hadthe right to attack the eligibility list as agreed upon in thepreelection conference. He stated that his object was toestablish that one of those considered as eligible voters atthe time of the conference and at the time of the election,was in truth a supervisor and not eligible. When theGeneral Counsel refused to enter the stipulation, the TrialExaminer requested Respondent's counsel to testify to thepertinent facts,which he had offered to do, whenconfronted with this situation. Maley testified, and in thecourse of his testimony, Nelson of the Union, confirmedthe accuracy of Maley's testimony, that all parties entereda bindingagreement on the eligibility list. The GeneralCounsel offered no contrary evidence, although Hjelle, therepresentative of the Board at the conference of July 7,was frequently in and out of the hearing room in the courseof the conference. Upon the undisputed testimony, I findthat the General Counsel agreed to the list of eligiblevoters.Upon the documents in evidence and the testimomy ofMaley and Nelson, I find that at the time of the electionand at the time of the hearing, there were 17 employees inthe appropriate unit.As previously noted, to support his contention that theUnion had a majority of the employees in the appropriateunit by June 28, the General Counsel introduced intoevidence authorization cards of nine employees.It should be noted that Beaty, who signed one of thecards, voluntarily quit on June 30. At the conference onJuly 7, at which the agreement for consent election wassigned, and at which the eligibility list was determined,Beaty's name was crossed out and the notation evidentlyreferring to histermination-6/30-was placed after hisname.From the above, it wouldseemclear that all partiesat the conference of July 7 were aware of the fact thatBeaty had quit employment and was no longer in theappropriateunit.Under the circumstances, I find thatBeaty's card cannot be counted in the determination ofmajority status of the Union.Further, in his effort to prove majority status for theUnion, the General Counsel seeks to repudiate theeligibility listagreed upon by representatives of theCompany, the Union, and Hjelle of the Regional Office onJuly 7, and seeksto eliminatefrom the list of eligiblevoters the names of Baird and Gendill on the ground thatboth of these are supervisors. I cannot agree that theGeneral Counsel's claim on this point can be seriouslyconsidered. In my judgment, the General Counsel of theNational Labor Relations Board cannot play fast and loosewith his commitments to counsel, after a passage of time,honoringhis commitments,whenitsuitshis prosecutionpurposes, and repudiating them when he deems itadvantageous.These cards were signed by these employees on these datesRuth Evans6/28/65NamesDate Card SignedBobbie Ray Jones6/28/65Peter L Herbert6/23/65Raymond LaPoint6/28/65Paul Edward Smith6/23/65Jimmie D Beaty6/28/65Gerald E Jackson6/24/65"See G C. Exh 4 for identification, redesignated Resp Exh 1,Alvin D Harvey6/25/65and under that designation received in evidenceOdell Haynes6/25/65298-668 0-69-15 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDHere Hjelle conferred with all parties and agreed uponan eligibility list. The agreement for a consent election waspremised on this agreement, and the Regional Directorapproved the agreement for a consent election, and that infairness, equity, legal ethics, and law should end thematter. It may suit the General Counsel's purpose at thetime of hearing to repudiate what his colleagues or officemates have done or approved, but ethical and legalprocedures require that agreements between counsel andthe parties be honored by all who enter into them. This isespecially true in the case of representatives of the U.S.Government, who are held to the highest standard of legalethics in dealing with its citizens. If the General Counselcontends that he is not bound by the ethical and legalstandards imposed on all other lawyers, he should publiclyclaim such special privilege or right, so that prospectiverespondents and their counsel will know how to deal withthe General Counsel and his agents. For that reason, theTrial Examiner will not consider the evidence introducedby the General Counsel on this point. Furthermore, thecomplaint herein gave no notice to the Respondent thattheGeneral Counsel would attempt to repudiate theagreed-upon eligibility list and eliminate Baird and Gendillfrom it. Therefore, I find that on July 7 there were 17eligible employees on the list to which all parties agreed,and that the list of eligible voters remained the same at thetime of the election, and at the hearing.The situation being resolved as related above, the proofof majority offered by the General Counsel is short of amajority.With the card of Beaty eliminated because of hisquit, the General Counsel has placed in evidence onlyeight valid designation cards of employees of a unit of 17employees.At the hearing, the General Counsel attempted to makeup this deficiency by offering in evidence the Union'saccount cards of dues collected from employees Schaeferand Morikawa. Both of these men have paid dues to theUnion from a date in the past, up to and including thepresent.But, the undisputed facts in the recordconcerning these men are: (1) Their employment with theCompany is a "moonlighting" job. Each testified that,during the day, they were employed at another bakery,where the bakery and the Union had a contractrequiringthe payment of dues to the Union on and after the 31st dayof employment. (2) It is undisputed that neither employeesigned a designationcard for the Union at Mary AnneBakeries. (3) It is also undisputed that neither employeevoted in the election at Mary Anne Bakeries, althoughboth knew the date and time of election, and both knewthey were eligible to vote in the election. The GeneralCounsel, at the hearing, stated that such facts should notbe considered in determining majority status. He claimedthat once an employee paid dues to the Union, he haddesignated the Union to represent him at all places, andwith all employers thereafter. I cannot accept the GeneralCounsel's argument although it finds some ostensiblesupport in Board cases. To the Trial Examiner, theGeneral Counsel's argument is as sensible as arguing thatNixon should be declared the Governor of Californiabecause, in the last election, there were over 100,0005Rule 43(b) of FRCP states:SCOPE OF EXAMINATION ANDCROSS-EXAMINATIONA party mayinterrogate any unwillingor hostilewitness byleading questions.A party maycall an adverse party or anofficer, director,or managing agent of a public or privateregisteredRepublicanvoterswho did not vote.Furthermore, the payment of dues is compulsory underthe union bakery contract, so, in logic, I cannot agree thata compulsory payment, a failure or refusal to sign adesignation card, and a failure to vote, after notice, canadd up to a voluntary designation of the Union as therepresentative of these men.For thereasons setforth above, I find that the Unionnever possessed a majority in the appropriate unit.EvidenceThe General Counsel is restricted in his cross-examination by the Trial Examiner. The rule ofEscobedov. Illinoisappliedin thisproceeding.As should be remembered, the election herein which theUnion lost was held on July 14. On July 20, the Union filedobjections to conduct affecting the results of the electionand on August 30, the Regional Director, Region 27(Denver, Colorado), set aside the election.On August 31, the following day, the Union filed a firstamended charge against the employer which became thebasic charge for the complaint herein. This initiated theUnion's attempt to avail itself of the Board's decision inBernelFoam Products Co., Inc.,146 NLRB 1277, torecapture the bargaining rights which it had lost in theelection of July 14. Upon the filing of this charge, theRegional Office instituted its investigation, which as afeature,used the "Skip Counsel Technique." TheRegional Director assigned Field Examiner Douglas R.Hjelletoinvestigatethecharge.On July 30, hisinvestigationtook him to the shop of the Company, whereHjelle and Allingham (without the assistance of hiscounsel,Maley) had a lengthy conversation as to theallegations in the Union's charge and the events leading upto the election. This conversation was reduced to writingby Hjelle and at his request, Allingham signed and sworeto it. It must be remembered at this point that among theallegationsof the charge, wereallegationsthat Allingham"threatened" employees and granted "wage increasesdeliberately timed to discourage employees from formingor joining a union." It must also be remembered thatHjellewas the representative of the Board who hadconducted the conference on July 7, and had met, beenintroduced to, and had done business with, Maley, ascounsel for Allingham.At the hearing, the General Counsel called Allingham asan adverse witness under rule 43(b) of the Federal Rules ofCivilProcedure for the district courts of the UnitedStates.5Under rule 43(b), the General Counsel proceeded to takeeachwage increaseand elicit from Allingham thecircumstances Allingham claimed to justify the giving ofthe raise. This went quite smoothly for some time untilAllingham disagreed with the General Counsel as to why acertain raise was given. At that point, the Trial Examiner,for the first time, realized that the General Counsel wasconducting his examination from a statement given byAllingham to Board Agent Hjelle on July 30. At that point,the hearing was recessed.corporation or of a partnership or association which is anadverse party, and interrogatehim byleading questions andcontradict and impeach him in all respects as if he had beencalled by the adverse party, and the witness thus called maybe contradicted and impeachedby or onbehalf of the adverseparty also, and may be cross-examined by the adverse partyonly upon the subject matter of his examination in chief. MARY ANNEBAKERIES213Later, however, Allingham returned to the stand, andwhen his examination returned to his statement, theprocedural curiosity of the Trial Examiner was arousedand he decided to determine if the General Counsel'sagents "had ignored or bypassed the legal representativeof Allingham" to get the statement from Allingham, or ifMaley's absence at the time the statement was taken wasdue to fault or choice of Allingham or his counsel.6In his endeavor to ascertain the circumstances underwhich Hjelle took the statement dated July 30 fromAllingham, the Trial Examiner first asked Allingham, ifprior to Hjelle taking the statement from him, Hjelle hadinformed him that he had a right to counsel. The witnessmisunderstood the Trial Examiner's question and repliedthat on his first contact with Hjelle that he had askedHjelle if he "needed a lawyer" and Hjelle replied, "Well, Ithink you should." This, obviously, referred to the time ofthe Union's petition early in the history of this proceeding,so the Trial Examiner asked the following question, andreceived the following answer:Q. No, no, I am going back to the date of July 30 onthe day that you talked to Mr. Hjelle, and he wrote outa statement and you signed it, on that date and priorto that statement did Mr. Hjelle inform you that youhad a right to be assisted by counsel?A.No, I didn't even know this was for any recordat all.7Shortly thereafter, counsel for the Company stated:Mr.Maley: The ethics [which] the governmentattorneys abide by is a different ethical standard thanwe have in the State of Colorado. I don't know whatthey have in the federal, but it is different than wehave. We don't take statements of clients without theattorney being present.The Trial Examiner, at this point, discussed his concernwith the constitutional rights of the Respondent in the lightof the decision of the Supreme Court of the United StatesinEscobedo v. Illinois,378 U.S. 478, and though the rulingis not explicit in the transcript, counsel for the parties bythat discussion of the Trial Examiner understood that hehad ruled, precluding the General Counsel from furthercross-examination based on Allingham's statement, andruled that Allingham's statement was inadmissible inevidence because it was taken by Board Agent Hjelle inviolationofAllingham's right "to the assistance ofcounsel" under the Sixth Amendment of the Constitutionof the United States as defined by the United StatesSupreme Court inEscobedo v. Illinois, supra.At this point, the Trial Examiner deems it expedient toexplain his reasons for this ruling.TheEscobedocase redefined the constitutional rights ofthose accused of a violation of Federal law; it redefinedthat phrase contained in the Sixth Amendment "to theassistance of counsel." The facts in theEscobedocase arerelatively brief, but graphically illustrate the principles ofthe Court's ruling.Escobedo was arrested in connection with the fatalshooting of his brother-in-law. On his first arrest, shortlyafter the shooting, he made no statement and was releasedafter his lawyer had obtained a writ ofhabeas corpusfromthe State court. Some 11 days later, he was arrested again.He made several requests to see his lawyer who waspresent in the police building, but despite the efforts ofboth, the accused was refused access to his counsel.Escobedo was not advised by the police of his righttoremain silentand, after persistent questioning by thepolice, madea damaging statementto an assistant State'sattorney, which statement was admitted in evidence inEscobedo's trial.Mr. Justice Goldberg delivered the opinion of the Courtin theEscobedocase.Early in his opinion, JusticeGoldberg stated the question presented by the case in thefollowing language:The critical question in this case is whether, underthe circumstances, the refusal by the police to honorpetitioner's request to consult with his lawyer duringthe course of an interrogation constitutes a denial of"the Assistance of Counsel" in violation of the SixthAmendment to the Constitution as "made obligatoryupon the States by the Fourteenth Amendment,"Gideon v. Wainwright,372 U.S. 335, 342, and therebyrenders inadmissible in a state criminal trial anyincriminating statement elicited by the police duringthe interrogation.After discussing the holding of the Court inMassiah v.United States, 377 U.S.201, the opinion of JusticeGoldberg states the following, which in my judgment canalso be said of administrative proceedings:We have also learned the companion lesson ofhistory that no system of criminal justice can, orshould, survive if it comes to depend for its continuedeffectiveness on the citizens' abdication throughunawareness of their constitutional rights. No systemworth preserving should have tofearthat if anaccused is permitted to consult with a lawyer, he willbecome aware of, and exercise, these rights.If theexerciseof constitutional rights will thwart theeffectiveness of a system of law enforcement, then thereis something very wrong with that system.[Emphasissupplied.]We hold, therefore, that where, as here, theinvestigation is no longer a general inquiry into anunsolved crime but has begun to focus on a particularsuspect, the suspect has been taken into policecustody,thepolicecarryoutaprocessofinterrogationsthatlendsitselftoelicitingincriminating statements, the suspect has requestedand been denied an opportunity to consult with hislawyer, and the police have not effectively warnedhim of his absolute constitutional right to remainsilent, the accused has been denied "the Assistanceof Counsel" in violation of the Sixth Amendment tothe Constitution as "made obligatory upon the StatesbytheFourteenthAmendment,"Gideonv.Wainwright,372 U.S., at 342, and that no statementelicited by the police during the interrogation may beused against him at a criminal trial.At the hearing, the implications of the decision in theEscobedocase, were in the mind of the Trial Examinerbecauseoftheconsequencesinadministrativeproceedings resulting from the United States SupremeCourt decision inJencks v. United States,353 U.S. 657,which concerned the right of the accused to have fullaccess for the purposes of cross-examination to pretrialstatements given to the Government by Governmentwitnesses. Prior to theJencksdecision, the regulatoryagencies in administrative proceedings had uniformlydisregardedthoserulesofevidenceand those6 In recent years, the American Bar Association has6(a) of the Administrative Procedure Act, hereafter set forthcomplained of this conduct in the Regional Offices. See alsoCongressman Walter's explanation as to the meaning of sectionP 165 of the transcript of testimony 214DECISIONSOF NATIONALLABOR RELATIONS BOARDconstitutional rights, usually applied to insure a fairadministration of justice in criminal cases.Thisdisregardby theBoard and other agencies of these rules and rightswas based on the shibboleth that an adjudication undersection 7 of the Administrative Procedure Act was not acriminal proceeding,ergo,the agencies had to give norespect to those rights and rules. This contention and theshibboleth were recently eliminated from administrativelaw bydecisions of the circuit courts.First,in its decision inCommunist Party v. SubversiveActivities Control Board,254 F.2d 314, the Circuit Court ofAppeals for the District of Columbia applied theJencksrule in that administrative proceeding.Shortly thereafter,the Board received a similar ruling from the Circuit Courtof Appeals for the Second Circuit inN.L.R.B. v. AdhesiveProducts Corp.,258 F.2d 403. These decisions appear tosettle the question as to whether regulatory agencies haveto respect constitutional rights and rules of evidence thatprotect those accused of wrongdoing by those agencies.The rationale of the circuit court cases seems to be thatan administrative adjudication pursuantto section 7 of theAdministrativeProcedureAct is akin to a criminalproceedinginthattheproceeding involvesaninvestigationand prosecution of an accused by aFederal investigator and prosecutor for an allegedviolationof public Federal law which may result inan order issued against the accused by a Federalregulatory agency, which is enforceable by a decree of aU.S. Circuit Court of Appeals, in contempt,which mayinvolve both or either,fine or imprisonment.And, thatsince the types of cases were so similar,the accused ineither criminal cases or administrative proceedings shouldhave the same rights to insure fairness of investigation andprosecution.Furthermore,inmy judgment,theAdministrativeProcedure Act and its legislative history require thatRespondents be afforded this protection.Section 6 of the Administrative Procedure Act reads asfollows:6(a)Appearance.-Anypersoncompelledtoappear in person before any agency or representativethereofshallbeaccorded the right to beaccompanied,represented,and advised by counselor, if permitted by the agency,by other qualifiedrepresentative.Every party shall be accorded theright to appear in personor by orwith counsel or otherdulyqualifiedrepresentativeinanyagencyproceeding. So far as the orderly conduct of publicbusiness permits, any interested person may appearbefore any agency or its responsible officers oremployees for the presentation,adjustment, ordetermination of any issue,request,or controversy inanyproceeding(interlocutory,summary,orotherwise)or in connection with any agency function.Every agency shall proceed with reasonable dispatchto conclude any matter presented to it except that dueregard shall be had for the convenience and necessityof the parties or their representatives.Nothing hereinshall be construed either to grant or to deny to anyperson who is not a lawyer the right to appear for orrepresent others before any agency or in any agencyproceeding.In the House debate on the Administrative ProcedureAct, Congressman Walter,one of the sponsors of the bill,8Cong.Rec., Vol.92, No.98, p. 5757(Leg. Hist., p. 362).8 (Leg.Hist.,p. 231).gave this explanation of the scope of section 6(a):8Section 6(a) deals withthe right of parties to havethe adviceor representation of counselor, to theextent that agencies lawfully permit it, representationbynonlawyers.Therepresentationof counselcontemplatedby the bill means fullrepresentation asthe term is understood in the courtsof law.Counselmay thusreceivenotices,decisions,and awards.Agencies arenot authorizedin any mannerto ignoreorbypasslegal representatives that parties haveselectedfor themselvespursuant to this section.Thesectionalsoconfersa statutory right for anyinterested person to appear before any agency or itsresponsibleofficersat any time for the presentation oradjustmentof anymatter,and this is particularlyimportant as-among other things-authorizing thesettlement of cases in whole or part.It also requiresagencies to proceed with reasonable dispatch.[Emphasis supplied.]Ifthere remained any doubt about the right ofAllingham to the assistance of counsel,Maley, at all stagesof thisproceeding,it seemsto beutterly disspelled by thefinal section of the Administrative Procedure Act, section12. This section reads as follows:Sec.12.Nothingin thisAct shallbe held todiminish the constitutionalrights ofany person or tolimit or repeal additional requirementsimposed bystatute or otherwise recognizedby law.Except asotherwise requiredby law,allrequirements orprivileges relating to evidence or procedure shallapply equally to agencies and persons. If anyprovision of thisAct or theapplication thereof is heldinvalid, the remainder of thisAct orother applicationsof such provision shall not beaffected.Afterthe quoted passage, section 12 deals with the timeatwhich various provisionsof the Act shall take effect.The Attorney General's statement as to section 12 statesthe following:"Section 12:The firstsentence of section 12 isintended simply to indicate that the act will beinterpreted assupplementingconstitutional and legalrequirements imposed by existing law. [Emphasissupplied.]Congressman Walter's explanation of section 12 is asfollows: t °The finalsectionof thebill provides that nothing init is to diminish constitutional or other legal rights,that requirements of evidence and procedure are toapply equallyto agencies and private persons ....Lest theBoard or the circuit court think that thisdisregard of Allingham'sconstitutional right in thisinvestigation and prosecution, is an isolated happenstanceof the GeneralCounsel'sstaff, letme refer to oneadditional fact.TheAmericanBarAssociationhasastandingcommittee named,"On Practice and Procedure under theNational LaborRelationsAct." Itspurpose is to conferwith the GeneralCounseland the Board, and by jointeffort toimprove the administration of justice in casesbefore our agency. In the American Bar Association,Section of Labor RelationsLaw, 1965Proceedings, MiamiBeach,Florida,publishedby theAmerican Bar Center,Chicago,Illinois, the reportof the above-named committeecontains the following:10Cong.Rec. Vol.92, No.98, p. 5760(Leg. Hist.,p. 371). MARY ANNE BAKERIES215II.IMPROVEMENT IN BOARD PRACTICESAND PROCEDURESA. Investigation ProceduresItwas reported to the Committee that in theinvestigation of unfair labor practice charges incertain regions, despite formal notice of appearanceentered by respondent counsel and advice thatofficers, representatives, agents or employees ofrespondent would be made available for interview byfield examiners provided counsel was present at suchinterview, theRegion followed the practice ofconducting such interviews at the homes of theinterviewees without notice to counsel or providingopportunity for his presence. The Committee opposedthe practice and requested the General Counsel of theBoard to desist from the practice. The GeneralCounsel assured the Committee where the desiredinterviewees were produced promptly and there wasno attempted evasion or stalling tactic,respondentcounsel would be accorded the courtesy of notice of theinterviewees desired and the opportunity to be present,but that no hard and fast policy could be laid down.The Committee was not satisfied with these answers,and intends to continue to be watchful with respect tothis problem. [Emphasis supplied.]The labor bar is concerned with the General Counsel'snationwide practice of bypassing Respondent's counsel onthe basis of professional ethics, but the concern of theTrial Examiner is based in constitutional law because inmy judgment, the decision inEscobedo v. Illinois, supra,requires that in administrative proceedings, a statementtaken from the Respondent, without the Board agentaffording to the Respondent his constitutional right to theassistance of counsel may not be received in evidence,or used in cross-examination, or if any part of such astatement is used as evidence it may not be considered bythe Trial Examiner in making his decision. Pursuant tothat ruling, I have disregarded all testimony elicited fromAllingham based on his statement to Board Agent Hjelle,dated July 30.That the conduct of the Board's agent under discussionmay constitute a violation of the Canons of Ethics of theAmerican Bar Association is an entirely different question.Mr. Justice Goldberg in theEscobedodecision,supra,mentions the similar question involved in that case. Thecanon of ethics involved in both theEscobedocase, and inmy judgment, this case, is the same. The canon reads asfollows:Canon 9. A lawyer should not in any waycommunicate upon the subject of controversy with aparty represented by counsel; much less should heundertake to negotiate or compromise the matter withhim, but should only deal with his counsel.Whether the conduct of the General Counsel underscrutiny in this case and similar conduct in other "SkipCounsel" cases constitute violations of the A.B.A. Canonsof Ethics are for that body to decide in appropriatedisciplinary proceedings directed to the General Counsel,Washington, D.C.The Trial Examiner wishes to note that his ruling on thispoint is in no regard a criticism of the professional conductof the young men involved in the investigation orprosecution of this case; they follow the orders oftheGeneral Counsel.They are his subordinates, and I am surethat the General Counsel, Mr. Ordman, will not try toevade responsibility for the conduct here examined.This question arises because of new decisions of theSupreme Court, which in the Trial Examiner's opinion,must bring about changes in the archaic, and now declaredto be unlawful, investigatory procedures of the GeneralCounsel's office,which antedate the AdministrativeProcedure Act, the Taft Hartley Act, and the SupremeCourt cases cited. In the dynamic world of labor relationsthere is constant change, and in the Trial Examiner'sjudgment, the new Supreme Court cases must result in achange in administrative investigations and prosecutions,inwhich the constitutional rights of Respondents arerespected.Further, it should be noted that the use of rule 43(b) is afavorite tactic of the young advocates in the GeneralCounsel's office who prosecute labor cases. To be able toforce and require a person to testify against his owninterests is a formidable legal weapon. However, in myjudgment, when rule 43(b) is used to force an accused toconfirm or deny, line by line, a previously taken statement,which has been taken in violation of the accused's right"to the assistance of counsel," the procedure itself thenbecomes a different and distinct violation of the accused'sprotection under the Fifth Amendment, against beingforced or required to testify to facts which degrade orincriminate him. As illustrated here, the hapless accused,once he has signed the damaging statement, is forcedunder 43(b) to confirm it, or have the statement entered inevidence against him, not only for impeaching purposes,but as evidence to establish his guilt. In my judgment, theGeneral Counsel has misused 43(b) for many years. Thenumbers of Respondents who have been required under43(b) to testify to degrading and incriminating facts islegion. It may be argued that when a business man orunion official has been forced under oath by virtue of 43(b)to confess a violation of the National Labor Relations Act,he cannot be said to be "incriminated" or "degraded." Butto those who live in the world of labor relations, thecompany or union, who has been "convicted of" or"found guilty" of unfair labor practices, certainly standsbranded as a wrongdoer or malefactor in the businesscommunity 11 The only authority by which the GeneralCounsel invokes rule 43(b) is found in Section 10(a) of theTaft-Hartley Act.When Congress passed the Taft-Hartley Act, it wishedtosetsome standards as to procedure and theadmissibility of evidence, a highly criticized deficiency oftheWagner Act, so it included the following sentence inSection 10(a) under the title, "Prevention of Unfair LaborPractices":Any such proceeding shall,so far as practicable,beconducted in accordance with therules of evidenceapplicablein the district courts of the United Statesunder the rules of civil procedure for the districtcourts of the United States, adopted by the SupremeCourt of the United States pursuant to the Act ofJune 19, 1934. (U.S.C. Title 28, sees. 723-B, 723-C.)[Emphasis supplied ]Without more, and without regard to the italicizedphrases above, the General Counsel has used 43(b) in themanner illustrated in this case."The Supreme Court in Massiah v US, 377 US 201, givesthe historyand collatesthe casespertinentto thisquestion 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUDINGFINDINGSJones to get ahead of six garnishees against his pay. Thereisno contrary evidence, so I find that the raise to Jones,had no purpose which was unlawful.Allingham testified that he gave a raise to LaPointduring the pay period beginning July 6. This was a dateprior to the election, which was held July 14. Allinghamtestified LaPoint was the only deliveryman on duty thatday, and LaPoint refused to deliver the Company'sproducts unless he was granted an immediate raise. Thereisno other testimony on this incident,so I creditAllingham.What was he required to do under thecircumstances,permit LaPoint to continue his one-manstrike, or meet LaPoint's demands? Allingham made thecommonsense decision, he capitulated and met LaPoint'sdemands. In my judgment, he was not required to refuseLaPoint's demand, suffer a work stoppage, which wouldallow the Company's products to spoil, and the work ofotherworkers be rendered waste, to preserve the"laboratory conditions" of the preelection period.Lastly, we come to the raise given Herbert, Jackson, andSmith.This raise was granted all three men whenAllingham talked to them on June 28. Allingham testifiedthat this raise was given as a requested night differential,and as an equalizer with Sam Weddle,a new part-timeemployee.Allingham, in all of the above-quoted testimony, had thebearing and the demeanor of an honest man. He testifiedin a frank and forthright way. I would estimate that he is aman in his late 60's, of grammar school education at most,who has spent his life as a baker and now owns andoperates a neighborhood enterprise, using mostly "moon-lighting" labor. The Trial Examiner judges him to be asimple and honest soul, endeavoringto dohis best in acomplexworld,which,attimes isbeyondhiscomprehension. As a witness, at moments, he appearedslightly bewildered, e.g., that his help to Jones in the matterof the six garnishees, could be considered an unfair laborpractice for which he was to be condemned by hisgovernment.Upon a consideration of all the evidence, I find that theGeneralCounselhasfailedtoestablish,byapreponderance of the credible evidence, any of theallegations of the complaint. Therefore, it is ordered thatthe complaint is hereby dismissed in its entirety.It has been found previously that the General Counselhas failed to prove by a preponderance of the evidencethat the Company, by Allingham, threatened, coerced, orinterrogated any employee.The allegations of the complaint as to raises in pay givenfor the purposes of influencing the vote of the employeesin the election appears to me to be unproven also.To begin our analysis of the evidence on this point, itshouldbe noted that, according to the evidence,knowledge of the Union's organizational campaign firstcameto Allingham with the Union's petitionon June 30. Atfirstglance, the fact that four raises involving sixemployeeswere given, would appear to be highlysuspicious. Not explained, the fact of the raises could giverise to the inference that the raises were for an unlawfulpurpose. But, in each case, Allingham, in his testimony,has offered an explanation, which in all cases iscorroborated by the employees to a varying extent, so theultimatequestion is-are the explanationscredible?Furthermore, there is no evidence offered by the GeneralCounsel that Allingham's explanations are untruths.Therefore, the decision of thisissuerests squarely on thecredibility of Allingham as to the explanations.We will consider first the raise given to Harvey. BothAllingham and Harvey testified that Harvey had beenpromised a raise, if he undertook and completed a bakery-sanitation course. Harvey fulfilled his part, and was givena raise. It is truethatHarveywas not given the raiseimmediately upon completion of the course, but a fewweeks later. This brought the actual payment of the raiseclose to the time that Allingham learned of the unionactivity.But, does that situation warrant a finding that theraise to Harvey was for the purpose of influencing his votein the election? I think not. Harvey's diploma is inevidence. His testimony and Allingham's are in agreementas to when the raise was promised, and for what purpose itwas given. There is no contrary evidence; only suspicion,speculation, and conjecture. I find that the raise to Harveywas not a violationof the Act.The raise to Jones can be quickly resolved. It should benoted that this raise occurred approximately 2 weeks afterthe election. Allingham said the raise was given to enable